Citation Nr: 0615864	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-26 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for benefits 
under the laws administered by the Department of Veterans 
Affairs (VA).


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2003 determination by the VA Regional Office 
(RO) that the appellant's deceased spouse had no qualifying 
service for VA benefit purposes.  The appellant perfected an 
appeal of that decision.


FINDING OF FACT

The appellant's deceased spouse had no qualifying service in 
the Armed Forces of the United States, including service as a 
member of the Philippine Commonwealth Army or the recognized 
guerrillas in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirement for basic eligibility for VA benefits, based 
upon qualifying service of the appellant's deceased spouse, 
have not been met.  38 U.S.C.A. §§ 101(2), 101(24), 107(a), 
1310 (West 2002); 38 C.F.R. § 3.1(d), 3.40, 3.41, 3.203 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Eligibility for VA Benefits

The appellant contends that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits based on her deceased 
spouse's service in the Commonwealth Army of the Philippines 
and the recognized guerillas from 1941 to 1946.  Although she 
referred to her claim as a claim for "death pension" 
benefits, she has asserted that her eligibility for VA 
benefits is based on his death having been caused by a 
disability that he incurred while serving in the Armed Forces 
of the United States.  For that reason the Board interprets 
her claim as a claim for DIC benefits, not death pension 
benefits.  Assuming that she is claiming entitlement to death 
pension benefits, service in the Commonwealth Army of the 
Philippines and the recognized guerillas does not constitute 
active duty in the United States Armed Forces for pension 
benefit purposes.  See 38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.40.

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability.  
38 U.S.C.A. § 1310.  The term "veteran" under the 
applicable statutes and regulations means a person who served 
in the active military, naval, or air service of the United 
States and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. §§ 101(2), 101(24); 
38 C.F.R. § 3.1(d).  

In determining whether the appellant's deceased spouse had 
any recognized active service, service in the Commonwealth 
Army of the Philippines is included, from and after the dates 
they were called into service of the Armed Forces of the 
United States.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c).  
Service as a guerrilla is also included, if the service 
department certifies that the individual had guerrilla 
service.  38 C.F.R. § 3.40(d).  The period of active service 
that is based on service in the Commonwealth Army of the 
Philippines, or as a guerilla, will be the dates certified by 
the service department.  38 C.F.R. § 3.41(d).

In support of her claim the appellant submitted an April 1986 
certificate purportedly from the Philippine Ministry of 
National Defense, which indicates that her deceased spouse 
served from November 1941 to January 1946 in the United 
States Armed Forces of the Far East.  She also submitted a 
March 1997 death certificate showing that her spouse's death 
was caused by a bleeding peptic ulcer.

In a September 2003 document the National Personnel Records 
Center (NPRC) certified that the appellant's deceased spouse 
had no recognized service in the Armed Forces of the United 
States, including as a member of the Philippine Commonwealth 
Army or the recognized guerrillas called into service of the 
United States Armed Forces.  Under 38 C.F.R. §3.41, 
individuals are not eligible for VA benefits based on service 
in the Philippine Commonwealth Army unless a United States 
service department certifies their service.  The service 
department's findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The proper 
course for an appellant who disputes the findings of the 
service department or the contents of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

The regulations provide that VA may accept evidence of 
service submitted by a claimant, without verification from 
the appropriate service department, if 1) the evidence is a 
document issued by the service department; 2) the document 
contains the needed information as to length, time, and 
character of service; and 3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  See 38 C.F.R. § 3.203.  The evidence submitted by 
the appellant in this case was purportedly issued by the 
Philippine Ministry of National Defense, not a United States 
service department.  In addition, given the appearance of the 
document its authenticity is questionable, and the RO 
properly requested verification of the information from the 
service department.  Furthermore, the information contained 
in it is not accurate.  Only a United States service 
department can determine whether an individual's service in 
the Commonwealth Army of the Philippines or as a guerilla 
constitutes active service for VA benefit purposes, and the 
service department found that the appellant's deceased spouse 
did not.  For these reasons the document submitted by the 
appellant is not sufficient to establish that her deceased 
spouse had qualifying service in the Armed Forces of the 
United States.  See Pelea v. Nicholson, 19 Vet. App. 296 
(2005).

Because the service department has certified that the 
appellant's deceased spouse had no service in the United 
States Armed Forces, he is not a "veteran" as defined by 
the applicable statutes and regulations.  Because her 
deceased spouse is not a "veteran," the appellant does not 
have basic eligibility for DIC benefits.  For that reason the 
preponderance of the evidence is against her claim of 
entitlement to DIC benefits.
Development of the Claim

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
DIC benefits in September 2003.  In that notice the RO also 
informed her of the information and evidence that she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the appellant of the evidence she was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate her claim.  

Although the RO did not inform the appellant in the September 
2003 notice of the necessity of submitting evidence from a 
United States service department showing that her deceased 
spouse had qualifying service, in the statement of the case 
the RO informed her of the regulatory requirements for 
establishing her deceased spouse's status as a veteran.  The 
RO also requested the necessary evidence directly from the 
service department.  Any deficiency in the content of the 
notice did not, therefore, affect the essential fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).  Because basic eligibility for DIC benefits 
has been denied, any question regarding a downstream issue is 
moot and any deficiency in the content of the notice is not 
prejudicial to the appellant.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the appellant in obtaining 
evidence in support of her claim, the RO obtained 
certification from the service department regarding the 
claimed service of the appellant's deceased spouse in the 
Armed Forces of the United States.  No additional facts, such 
as alternate name spellings, different dates of service, or 
different service numbers to warrant re-certification by the 
NPRC have been received.  See Sarmiento, 7 Vet. App. at 85.  
The appellant has not indicated the existence of any other 
evidence that is relevant to her claim; as such, all relevant 
data has been obtained for determining the merits of her 
claim and no reasonable possibility exists that any further 
assistance would aid her in substantiating her claim.  


ORDER

The appellant's claim to establish basic eligibility for VA 
benefits is denied.  




____________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


